DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-16 are objected to because of the following informalities:  in the preamble the term “A screw pile as claimed…” should be changed to – The screw pile as claimed –. In claim 3, “having a shape of a polygonal prism or a square hollow section rectangular hollow section” should include an “or” in “a square hollow section or a rectangular hollow section” Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carta (US 2004/0173385).
With regards to claim 1, Carta discloses a screw pile (1)for placement in ground, comprising a hollow elongate shaft (2), a lower portion (3) rotatably mounted to the hollow elongate shaft (paragraph 0012; “rotating independently from the main support body 2”), the 
With regards to claim 2, Carta discloses a screw pile (1) comprising a hollow shaft (2), a lower portion (3) comprising a member being at least partly located below the hollow shaft (figure 1-2), the member having a screw or one or more blades or one or plates (3a, 3b) attached thereto, the member being rotatable relative to the hollow shaft (paragraph 0012), the screw pile being arranged such that the member cannot be removed from the hollow shaft, the screw pile being arranged such that the member cannot be removed from the screw pile by pulling the member away from the hollow shaft (paragraph 0005, 009-0016).
As to claim 4, Carta discloses wherein the lower portion (3) has a generally circular cross-section for at least a part of its length (figures 1-2).
As to claim 5, Carta discloses wherein the member (3) comprises a lower portion located externally to the shaft and an upper portion located internally of the shaft (figures 1-2; paragraph 0009).
As to claim 6, Carta discloses wherein the member (3) includes a region of reduced diameter that receives a plate or collar or member mounted in or formed in the shaft (2) to thereby retain the member in position relative to the shaft (paragraph 0009).
As to claim 12-13, Carta discloses wherein the member (3) includes a socket  or internal bore for receiving a drive member (“central rotating device having a general tubular shape, 
As to claim 14, Carta discloses wherein the member (3) is formed as a unitary item (figure 1-2).
As to claim 15-16, Carta discloses wherein the lower portion (3) being located below the hollow shaft (2) has one or more projections (3a, 3b) to sweep material away from the underside of the shaft or for removing material away from a region near an interface between the shaft and the lower portion during insertion of the screw pile into the ground, and wherein the one or more projections comprise one or more laterally extending projections or lobes (figures 1-2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carta (US 2004/0173385).
As to claim 3, Carta discloses wherein the hollow elongated shaft (2) comprises a shat having a shape of a circular hollow cross section (figures 1-2). Carta discloses the invention substantially as claimed. However, Carta is silent about wherein the hollow elongate shaft comprises a shaft having a shape of a polygonal prism or a square hollow section rectangular 
As to claim 9, Carta discloses wherein the member (3) has a retainer engaging region (upper end) that engages with a plate or collar or member (e.g. threads; paragraph 0009) mounted in or formed in the shaft to thereby retain the lower portion in position relative to the shaft (figures 1-2; paragraph 0009).
As to claim 10, Carta discloses wherein the retainer engaging region (upper end) has one or more upper shoulders or one or more upper laterally extending members (threads) and one or more lower shoulders or one or more lower laterally extending members (threads), at respective upper and lower regions thereof, and the plate or collar or member extends into the space between the upper and lower shoulders or laterally extending members (figures 1-2; paragraph 0009).
As to claim 11, Carta discloses wherein the plate or collar or member (threads; paragraph 0009) comprises a split plate or split collar or split member that is positioned around the retainer engaging region (paragraph 0009; figures 1-2).
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses “the region of reduced diameter comprises a neck, the neck being defined by an upper shoulder and a lower shoulder, the upper shoulder being vertically spaced from the lower shoulder”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/Primary Examiner, Art Unit 3678